Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to correspondence filed 10/19/21 regarding application 16/355,643, in which claims 1, 5, and 15 were amended. In order to expedite allowance, the examiner has further amended claims 1 and 11 and cancelled claims 2 and 12. Claims 1, 3-6, 8-11, 13-16, and 18-20 are pending and have been considered.


Non-compliant Amendment
The reply 10/19/21 fails to comply with 37 CFR 1.121 for the following reasons:
On page 1 of the Remarks, Applicant states that “Claims 1, 5, 15, and 20 are currently amended.” However, claims 15 and 20 are listed as “Previously Presented” in the claims submitted. Claim 15 appears to have been amended, but claim 20 was not amended.
Claim 1: line 11: the text “
Claim 11: lines 11-12: the text “
Claim 15, which appears to have been amended, contains status identifier (“Previously Presented”) instead of (“Currently Amended”).
Nonetheless, in order to expedite allowance, the examiner has amended the claims complying with 37 CFR 1.121 as follows.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Deepali A. Brahmbhatt, Reg. No. 57,886 on 10/25/21.

The application has been amended as follows:
In the claims:

(Currently amended) A method of seamlessly connecting an internet of things (“IoT”) device to one or more intelligent voice assistants, comprising:
configuring a manager module to manage two or more IoT devices of different brands connected to a network;
receiving a specification file from a customer based on customer preference;
generating a runtime Speak-to-IoT cloud module and an IoT device module that translate manager module voice command syntax to customer command syntax;
receiving a speech command for one of the IoT devices at the manager module through a mobile application, a smart speaker, a web interface or any other user interface;

connecting to a central Speak-to-IoT cloud service;
translating the speech commands from different brands of the IoT devices to invoke the speech commands based on detected parameters for cross-brand automation;
dynamically receiving a map to connect to a customer specific Speak-to-IoT cloud service based on the customer, IoT device types and the manager module;
securely authenticating an end user with the customer specific Speak-to-IoT cloud service;
communicating and executing the speech commands on the IoT devices.
(Canceled).
(Previously Presented) The method of claim 1, further comprising: 
converting the IoT devices to 
(Previously Presented) The method of claim 1, further comprising: 
authenticating the manager module and the IoT devices, and encrypting the speech commands.
(Currently Amended) The method of claim 1, further comprising: 
adding or replacing one of the IoT devices with another IoT device of the same device type from another customer for seamless connectivity.
(Original) The method of claim 1, further comprising:
adding or replacing the manager module with a manager module of another type for seamless connectivity.
(Canceled).
(Original) The method of claim 1, further comprising:
authenticating using a speech command to provide a touchless experience;

(Original) The method of claim 1, further comprising:
consolidating two or more speech commands for communicating and executing in a sequence or group using a single speech command.
(Original) The method of claim 1, further comprising:
using a blockchain platform for the Speak-to-IoT cloud or customer specific Speak-to-IoT cloud.
(Currently amended) A system of seamlessly connecting an internet of things (“IoT”) device to one or more intelligent voice assistants, comprising:
a module to configure a manager module to manage two or more IoT devices of different brands connected to a network;
a module to receive a specification file from a customer based on customer preference;
a module to generate a runtime Speak-to-IoT cloud module and an IoT device module that translate manager module voice command syntax to customer command syntax;
a module to receive a speech command for one of the IoT devices at the manager module through a mobile application, a smart speaker, a web interface or any other user interface;
a module to receive a second speech command for a second IoT device of a different brand at the manager module through a mobile application, a smart speaker, a web interface or any other user interface;
a module to connect to a central Speak-to-IoT cloud service;
a module to translate the speech commands from different brands of the IoT devices to invoke the speech commands based on detected parameters for cross-brand automation;
a module to dynamically receive a map to connect to a customer specific Speak-to-IoT cloud service based on the customer, IoT device type and the manager module;
a module to securely authenticate an end user with the customer specific Speak-to-IoT cloud 
a module to communicate and execute the speech command on the IoT device.
(Canceled).
(Previously Presented) The system of claim 11, further comprising: 
a module to convert the IoT devices to a voice enabled IoT devices at runtime. 
(Previously Presented) The system of claim 11, further comprising: 
a module to authenticate the manager module and the IoT devices, and encrypting the speech commands.
(Currently Amended) The system of claim 11, further comprising: 
a module to add or replace one of the IoT devices with another IoT device of the same device type from another customer for seamless connectivity.
(Original) The system of claim 11, further comprising:
a module to add or replace the manager module with a manager module of another type for seamless connectivity.
(Canceled).
(Original) The system of claim 11, further comprising:
a module to authenticate using a speech command to provide a touchless experience;
a module to allow role-based access to invoke additional speech commands.
(Original) The system of claim 11, further comprising:
a module to consolidate two or more speech commands for communicating and executing in a sequence or a group using a single speech command.
(Original) The system of claim 11, further comprising:
a module to use a blockchain platform for the Speak-to-IoT cloud or customer specific Speak-to-IoT cloud.
Response to Arguments
Amended claims 5 and 15 overcome the objections for minor informalities, and so they are withdrawn.
Applicant’s arguments regarding the 35 U.S.C. 112(a) rejections of claims 2 and 12 has been considered and are persuasive, and so the rejections are withdrawn. Specifically, the examiner agrees with Applicant that paragraph [0038], which discusses a SDK/API can be customized based on user preferences, provides adequate support for the claimed subject matter.
Amended independent claims 1 and 11 overcome the 35 U.S.C. 103 rejections of claims 1, 3-6, 8-11, 13-16, and 18-20 based on Sundaresan, Nichols, Tran, and Heide, and Simpson, and so they are withdrawn. Specifically, the subject matter previously found in now-cancelled dependent claims 2 and 12 has been reconsidered in view of Sundaresan, Nichols, and Simpson, with the conclusion that the amended claims 1 and 11 as a whole are considered non-obvious in view of the prior art. 

Allowable Subject Matter
Claims 1, 3-6, 8-11, 13-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art to independent claims 1 and 11 is Sundaresan et al. (2018/0295176). Sundaresan discloses a method of seamlessly connecting an internet of things ("IoT") device to one or more intelligent voice assistants, comprising: configuring a manager module to manage two or more IoT devices of different brands connected to a network (configuring template manager and virtual device manager, [0040] as part of server computing device 125A, Fig 1, The physical devices 135A-C may each have the same device type or may have different device types from the same or different manufacturers, i.e. different brands, [0045]); receiving a speech command for one of the IoT devices at 


Dependent claims 3-6, 8-10 13-16, and 18-20 are allowable because they further limit allowable parent claims 1 and 11. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 9:00 AM - 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571/270-6135. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 

/Jesse S Pullias/
Primary Examiner, Art Unit 2655                              10/29/21